DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-15 of U.S. Patent No. 11,513,516. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 are being anticipated by claim1-15 of U.S. Patent No. 11,513,516.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-9, 13, 16, 20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueda et al. (US 2019/0361436 A1, IDS).
As to claims 1, 8-9, 16 and 23, Ueda discloses a remote monitoring system comprising: a plurality of autonomous running vehicles (para. 0004, 0067); and a remote monitoring center (Fig. 5, Remote monitoring center 5) which communicates with the plurality of the autonomous running vehicles through a network, wherein at least one of the autonomous running vehicles comprises: an autonomous sensor (Fig. 2, Sensing unit 20) at least including a camera (Visible light camera 21) and recognizing a peripheral environment of the autonomous running vehicle; and a data transmitter section configured to transmit data recognized by the autonomous sensor to the remote monitoring center (para. 0097, Fig. 4, S10); an obstacle detection part configured to detect an obstacle in front of a course of the vehicle based on information obtained by the autonomous sensor (Fig. 4, S11, para. 0148, object Z1); a stop control unit configured to stop the vehicle based on detection of an obstacle by the obstacle detection part and to transmit a vehicle stop signal to the remote monitoring center (Fig. 4, S12); and a restart control unit (Fig. 4, S18) configured to be capable of restarting running of the vehicle when a departure permitting signal from the remote monitoring center is received after the vehicle is stopped by the stop control unit; and wherein the remote monitoring center comprises: a display displaying (Fig. 4, S21) an image around the vehicle based on the data from the data transmitter section; and a human machine interface (Fig. 4, S24, para. 0099) receiving an input of an instruction to permit to restart the running of the vehicle, and the remote monitoring center is configured to send the departure permitting signal to the vehicle when the human machine interface receives the input of the instruction to permit the restarting the running of the vehicle (Fig. 4, S25).
As to claims 5, 13 and 20 Ueda further discloses ECU is further programmed to restart the autonomous running vehicle autonomously, when the obstacle is not detected after autonomous stop of the autonomous running vehicle (Fig. 14, S17b, para. 0139).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tokoro (JP 2016-181031A, IDS).
As to claims 2, 10 and 17, Ueda further discloses to run the autonomous running vehicle at reduced speed (para. 0238, decelerated) when an obstacle is detected by the obstacle detection part. Ueda does not explicitly disclose automatically stop the autonomous running vehicle when the communication with the remote monitoring center is interrupted. However, Tokoro teaches automatically stop the autonomous running vehicle when the communication with the remote monitoring center is interrupted (para. 0072). Therefore, given the teaching of Tokoro, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Ueda by incorporating the feature of automatically stop the autonomous running vehicle when the communication with the remote monitoring center is interrupted, to eliminate the operating of vehicle when monitoring is not available.
Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Takehisa (JP 2005-112011A, IDS).
As to claims 3, 10 and 18, Ueda does not explicitly disclose the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle However, Takehisa teaches the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle (para. 0043, 0046-0047). Therefore, given the teaching of Takehisa, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Ueda by incorporating the feature of keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle, to ensure the safety of the vehicle operation after restart.
Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Tokoro and Takehisa.
As to claims 4, 12 and 19, Takehisa teaches the restart control unit is configured to keep the autonomous running vehicle running at reduced speed for predetermined time after restarting the autonomous running vehicle (para. 0043, 0046-0047) and Tokoro teaches automatically stop the autonomous running vehicle when the communication with the remote monitoring center is interrupted (para. 0072). Therefore, given the teaching of Takehisa and Tokoro, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Ueda by incorporating the feature of keep the autonomous running vehicle running at reduced speed stop vehicle when communication is interrupted, to ensure the safety of the vehicle operation.
Claims 6, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Imai (US 2018/0037262 A1, IDS).
As to claims 6, 14 and 21, Ueda does not explicitly disclose when communication with the remote monitoring center is interrupted, change a threshold value of obstacle detection so as to reduce non-detection whereas to permit erroneous detection compared with the case that communication with the remote monitoring center is established. However, Imai teaches when communication with the remote monitoring center is interrupted, change a threshold value of obstacle detection so as to reduce non-detection whereas to permit erroneous detection compared with the case that communication with the remote monitoring center is established (para. 0074). Therefore, given the teaching of Imai, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Ueda by incorporating the feature of change threshold value of obstacle detection, to improve the accuracy of obstacle detection and ensure hidden obstacle is detected.
Claims 7, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Van (US 2002/0074959 A1, IDS).
As to claims 7, 15 and 25, Ueda does not explicitly disclose when the autonomous running vehicle approaches place of which safety is confirmed by the remote monitoring center, to notify the autonomous running vehicle of the safety of the place, and wherein the stop control unit is configured, when the obstacle detection part detects an obstacle in the place of which safety is notified from the remote monitoring center, to determine that the detection of the obstacle is erroneous detection and to prevent the autonomous running vehicle from being stopped. However, Van teaches remote control override when sensor indicating clearance distance is too small (para. 0009). Therefore, given the teaching of Imai, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to modify the system/vehicle/method of Ueda by incorporating the feature of remote center overriding obstacle sensor detection, to improve the accuracy of obstacle detection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661